Citation Nr: 1029132	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-34 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a social anxiety 
disorder, currently rated as 30 percent disabling.

3.  Entitlement to an increased evaluation for degenerative joint 
disease of the right shoulder, currently rated as 20 percent 
disabling.

4.  Entitlement to a compensable evaluation for sciatic neuritis.  

5.  Entitlement to an increased evaluation for degenerative 
spondylosis of the lumbar segment of the spine, currently rated 
as 20 percent disabling.  

6.  Entitlement to service connection for pancreatitis.  

7.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to pancreatitis.

8.  Entitlement to service connection for neuropathy of the upper 
extremities, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for neuropathy of the lower 
extremities, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in from March 1983 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Montgomery, Alabama, dated 
in May 2003 and September 2008.  In May 2003, the RO denied 
entitlement to service connection for pancreatitis and diabetes 
mellitus.  It also denied the appellant's request for an 
increased rating for hypertension and service-connected 
psychiatric disorder.  The September 2008 rating decision 
addressed the remaining issues now on appeal.  

The issues of entitlement to increased evaluations for: social 
anxiety disorder; degenerative joint disease of the right 
shoulder; sciatica; and degenerative spondylosis of the lumbar 
segment of the spine, as well as entitlement to service 
connection for: pancreatitis; diabetes mellitus, to include as 
secondary to pancreatitis; and peripheral neuropathy of all 
extremities, to include as secondary to diabetes mellitus, are 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The appellant will be notified if any further 
action on her part is required.


FINDINGS OF FACT

1.  The appellant is not a veteran of combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor from 
active duty service.

2.  Hypertension is not manifested by diastolic pressure of 
predominately 110 or more, or systolic pressure of predominately 
160 or more.  Moreover, it has not been shown that she suffers 
from other cardiac manifestations and symptoms due to her 
hypertension.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, 
Diagnostic Code 7101 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

In addition, the Board must assess the credibility and weight of 
all evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).


Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, further held, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that to satisfy the first Quartuccio 
element for increased ratings claims, that section 5103(a) 
compliant notice must meet a four part test.  However, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Vazquez-Flores in part, striking the claimant tailored 
and "daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F. 3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify 
the claimant that, 1) to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, 2) a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment, and 3) provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).


In this case, the AOJ sent letters to the appellant in November 
2002, May 2004, and May 2008, informing her of the evidence that 
was required to substantiate the claims for service connection 
along with increased evaluations, and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was also 
asked to submit all relevant evidence and/or information in her 
possession to the AOJ.

If there is any notice deficiency present in this case, the Board 
finds that any prejudice due to such error has been overcome in 
this case by the following:  (1) based on the communications sent 
to the appellant over the course of this appeal, the appellant 
clearly has actual knowledge of the evidence she is required to 
submit in this case; and (2) based on the appellant's contentions 
as well as the communications provided to her by VA, it is 
reasonable to expect that the appellant understands what was 
needed to prevail on her claims.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

Additionally, the appellant was given notice that the VA would 
help her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements in 
support of her claims.  VA has given the appellant every 
opportunity to express her opinions with respect to the issues 
now before the Board and VA has obtained all known documents that 
would substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection or increased rating claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claims and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claims as 
reasonably contemplated by the application.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection or an increased evaluation is awarded.  Id.

In the present appeal, the appellant was provided with Dingess 
notice via the letters and Supplemental Statements of the Case 
provided to her over the course of this appeal.  Because this 
notice has been provided, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the appellant has been 
prejudiced thereby).

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009).  In this respect, the record reflects the appellant has 
undergone numerous medical examinations over the course of this 
appeal and the results from those examinations have been included 
in the claims folder for review.  The Board finds that these 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).

Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claims.




I.  Service Connection - PTSD

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 
C.F.R. § 3.303(b) (2009), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the appellant 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the appellant's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an in-service disease 
or injury, and a link between the disability and the in-service 
disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has stated 
that ". . . a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The appellant contends that she currently suffers from PTSD and 
that such a condition was caused by her military service.  She 
has stated that when she arrived in the Republic of Panama for 
assignment in the 1990s, she used a taxicab as her means of 
transport from the airport to her base.  She avers that the taxi 
traveled over a particular bridge and the bridge swayed in the 
wind.  She was not warned of this phenomenon nor was she told 
that the bridge was built to move.  She has stated that she grew 
very fearful while she was on the bridge and that she thought 
that the bridge would collapse - killing her.  The appellant has 
written that since that time, she has avoided bridges and that 
she still suffers from nightmares involving the incident.  She 
believes that she suffers from PTSD and has asked that service 
connection be granted for this condition.  

Eligibility for a service connection award for PTSD requires that 
three elements be present, according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2009).  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  If the evidence establishes that the service 
member engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the service member's service, the appellant's lay testimony alone 
may establish the occurrence of the claimed in-service stressor.  
See also 38 U.S.C.A. § 1154(b) (West 2002).

If the claimed stressor is related to combat, service department 
evidence that the service member engaged in combat or that the 
appellant was awarded the Purple Heart, Combat Infantryman Badge, 
or similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the Court 
took judicial notice of the mental health profession's adoption 
of the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would a 
person's exposure to a traumatic event and response involving 
intense fear, helplessness, or horror.  Hence, the Court noted 
that a more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140- 41 (1997).

For the purposes of establishing service connection, a stressor 
is an event experienced by the appellant during active service 
that is outside the range of normal human experience and that 
would be markedly disturbing to almost anyone.  Examples of such 
events are experiencing an immediate threat to one's life, or 
witnessing another person being seriously injured or killed.  It 
is the distressing event, rather than the mere presence in a 
"combat zone" that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

Relative to PTSD, if the evidence shows that the service member 
was engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not related to 
combat with the enemy, a history of a stressor as related by the 
service member is, in itself, insufficient.  Service records must 
support the assertion that the service member was subjected to a 
stressor of sufficient gravity to evoke the symptoms in almost 
anyone.  Thus, the existence of a recognizable stressor or 
accumulation of stressors must be supported.  It is important 
that the stressor be described as to its nature, severity, and 
date of occurrence.  Manual M21-1, Part VI, para. 7.46(e),(f) 
(Dec. 21, 1992).

The record reflects the appellant served from 1983 to 1997 in the 
U.S. Army.  Her primary military occupational specialty (MOS) was 
that of 92A4H - automated logistic specialist.  Her secondary MOS 
was that of 77F40 - petroleum supply specialist.  She was awarded 
numerous meritorious awards and citations but she was not awarded 
any type of valourous award.  Moreover, the appellant's service 
records do not indicate or suggest that she participated in 
combat or was in a combat zone or that she fired her personal 
weapon at the enemy.  

The records do indicate that the appellant was stationed in the 
Panama Canal Zone.  However, despite the appellant's assertions, 
she has not provided any documents or statements from members of 
her Army unit that could verify her claimed stressor.  She has 
not provided any information that would allow for VA to confirm 
that the incident in question even occurred or that, as she has 
claimed, she now suffers from a fear of bridges and their 
collapse.  This is despite the fact that the VA form requesting 
information specifically asked her to provide the full names of 
the people who might have some knowledge of the event in 
question.  Moreover, she only provided the year of the alleged 
incident and not a more specific time frame as requested by the 
form.  Accordingly, there was insufficient information to seek 
corroboration of the incident.  Simply put, there is a lack of 
evidence, including letters to family or friends, which would 
corroborate the appellant's assertions.  The Board would also 
note that there is nothing in the appellant's service medical 
treatment records to indicate that the appellant told any mental 
health care providers of the incident after it occurred.  

In sum, the incident claimed by the appellant cannot be verified.  
The appellant has remained vague with regard to such pertinent 
facts as names, dates, and locations.  Moreover, the file 
contains no other independent credible evidence, such as 
statements from fellow soldiers, as to the occurrence of the 
alleged event or how the event affected her while she was 
stationed in Panama.

The Board recognizes that it has a duty to assist the appellant 
in obtaining additional information that may benefit or support 
her claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
claims folder indicates that, on numerous occasions, the VA has 
attempted to obtain additional information from the appellant 
concerning her claimed stressor.  However, the appellant has 
remained vague in providing the needed information.  In essence, 
the appellant has not provided information that is essential in 
obtaining the verifying evidence she eludes thereto.  See also 
Gobber v. Derwinski, 2 Vet. App. 470 (1992); Olson v. Principi, 3 
Vet. App. 480 (1992).

The appellant may assert that because an examiner has provided a 
diagnosis of PTSD, this should be enough to prevail on her claim.  
It is true that the appellant does have a diagnosis of PTSD and 
she has received treatment for other psychiatric disorders.  
However, it appears that the diagnosis of PTSD was made following 
a recitation by the appellant of her alleged stressor, which has 
never been corroborated.  Of interest to the Board are the other 
medical reports that indicate that the appellant's symptomatology 
has been influenced, or perhaps caused, by other non-service 
factors, including alcohol dependence.

The Court held in West, supra, in effect, that a psychiatric 
evaluation that is based on an incomplete or questionable history 
is inadequate for rating purposes and frustrates the efforts of 
judicial review.  Reviewing Zarycki and West together, it appears 
that in approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a recognizable 
stressor must be resolved by adjudicatory personnel and, once 
such a stressor is established, whether it is sufficient to give 
rise to PTSD is a medical determination.  Thus, if an examiner 
renders a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.  Because the Board can find no verifiable stressor, it 
would be pointless to conduct "ancillary testing" to further 
corroborate her diagnostic condition.  The Board further 
concludes that any attempts to corroborate claimed stressor 
through other government agencies would also be fruitless.

The Board is cognizant of the case of Pentecost v. Principi, 16 
Vet. App. 124 (2002), wherein the Court reversed the Board's 
denial of a claim for service connection for PTSD on the basis of 
an unconfirmed in-service stressor.  However, in Pentecost, 
supra, the claimant submitted evidence that his unit was 
subjected to rocket attacks - a fact that was confirmed through 
independent means.  The Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See, 
also, Suozzi v. Brown, 10 Vet. App. 307 (1997).  The facts in 
this case are distinguishable because the appellant has not 
contended that she was in a combat zone or that she experienced a 
combat-related stressor.  Moreover, the appellant has submitted 
no independent evidence of the occurrence of the claimed in-
service stressor.  Indeed, as noted above, VA has been unable to 
confirm her allegations.

In determining whether service connection is warranted, the Board 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event.  If however the preponderance of the evidence is against 
the claim, service connection must be denied.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, a verifiable stressor to support a 
diagnosis of PTSD has not been shown.  While PTSD has been 
diagnosed, the appellant has not provided sufficiently detailed 
information relating to her examples of stressors to allow for 
corroboration, and, a diagnosis of PTSD, without verified 
stressors relating the disorder to military service, is 
insufficient to establish entitlement to service connection.  The 
Board finds therefore that there is not sufficient evidence to 
place the evidence in equipoise as to whether the appellant 
suffers from PTSD related to her military service.  On the basis 
of these findings and following a full review of the record, the 
Board concludes that the record does not show that the appellant 
has PTSD related to her experiences while in the U.S. Army, and 
service connection for PTSD is not warranted.

II.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  While a veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and increase in the disability rating is 
at issue, it is generally the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Board notes that if VA's adjudication of an increased rating 
claim is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision on that claim is made.  Thus, VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  Cf. McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that 
veteran had disability "at some point during the processing of 
his claim," satisfied service connection requirement for 
manifestation of current disability); Moore v. Nicholson, 21 Vet. 
App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court found no basis for drawing a distinction 
between initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).

Service connection for hypertension was granted in a rating 
action issued in November 1997.  A 10 percent disability 
evaluation was assigned in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 7101 (1997).  In 2002, the appellant submitted a 
claim to the VA claiming that her service-connected hypertension 
was more severe than currently contemplated.  Following her 
submission, the appellant participated in a VA Hypertension 
Examination in March 2003.  Three blood pressure readings were 
taken; they were:  130/89, 185/84, and 135/94.  No 
arteriosclerotic complications were noted.  Hypertension 
controlled by medication was diagnosed.  

Another VA Hypertension Examination was accomplished in March 
2008.  Prior to the examination, the examiner reviewed the 
appellant's medical treatment records.  It was noted that the 
appellant was on one hypertension medication and there was no 
history of any known heart problems or complications.  Although 
the appellant complained of periodic swelling of the feet, 
dizziness, and headaches, the examiner found that the appellant's 
hypertension was controlled with medication.  It was further 
noted that there did not seem to be any complications produced by 
the hypertension.  Blood pressure readings were taken; they were:  
105/71, 102/69, 96/62.  Chest films were obtained.  These films 
showed a normal heart with normal pulmonary vascularity.  
Hypertensive heart disease was not diagnosed and the examiner 
determined that the hypertension had no affect on the appellant's 
daily functions.  

As noted, the disability rating criteria that has been used in 
this case may be found at 38 C.F.R. Part 4, Diagnostic Code 7101 
(2009).  This code, for hypertensive vascular disease, provides 
for a 10 percent rating when diastolic pressure is predominantly 
100 mm or more or when continuous medication is shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  A 20 percent evaluation is warranted 
for hypertension with diastolic pressure predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  If 
there is hypertension with diastolic pressure predominantly 120 
or more, a 40 percent rating is in order.  A maximum schedular 
evaluation of 60 percent is assigned when there is diastolic 
pressure predominantly 130 or more.  [VA regulations define 
hypertension as a pattern of sustained elevated blood pressure 
readings, shown on different days, of diastolic pressure of 
predominately 90 mm or more, and isolated systolic hypertension 
means that the systolic pressure is predominantly 160 mm or more 
with a diastolic pressure of less than 90.]  38 C.F.R. § 4.104, 
Diagnostic Code 7101 and NOTE 1 (2009).

The medical treatment records clearly show that the appellant now 
suffers from hypertension.  However, those same records indicate 
that the medication she takes for the condition has controlled 
the disability.  More importantly, none of the records indicate 
that the appellant has experienced angina pectoris, intermittent 
claudication, or any other symptoms indicative of a more serious 
disability.  It is further noted that the diastolic blood 
pressure findings have not been predominately 110 or more.  The 
medical treatment records also do not show any evidence of click, 
gallop, murmur, or right ventricular hypertrophy. 

Based on the evidence of record, the Board finds a rating in 
excess of 10 percent under the criteria for this diagnostic code 
is not warranted.  The medical evidence does not indicate 
diastolic blood pressure findings predominantly 100 or more.  In 
fact, over the past several years, the appellant's diastolic 
pressure readings have actually decreased.  The most recent VA 
cardiac examination showed readings in the 60s and 70s.  Out of 
the blood pressure readings taken over the years, the diastolic 
readings have been predominately 100 or less.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4 (2009), whether or not they have been 
raised by the appellant or her representative, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, 
the Board finds no provision upon which to assign a higher 
rating.  When all the evidence is assembled VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant prevailing 
in either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  Gilbert, 
supra.  In short, the evidence of record is not in equipoise, and 
that same evidence is against finding that the appellant is 
entitlement to a disability evaluation for hypertension in excess 
of 10 percent.  

The Board has also considered whether the appellant is entitled 
to an extraschedular evaluation.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether an appellant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a appellant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for hypertension is 
inadequate.  A comparison between the level of severity and 
symptomatology of the appellant's condition with the established 
criteria found in the rating schedule shows that the rating 
criterion reasonably describes the appellant's disability level 
and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the appellant's hypertension is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the appellant 
has required frequent hospitalizations for this condition.  
Additionally, there is not shown to be evidence of marked 
interference with employment solely due to her hypertension.  
There is nothing in the record, which suggests that hypertension 
markedly impacts her ability to obtain and maintain employment.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that there 
is impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) (2009) is not warranted.

The Board has considered whether the issue of a total disability 
rating for compensation based on individual unemployability is 
raised by the record but finds that it is not.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a service member submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" requirement 
of 38 C.F.R. § 3.155(a) is met and the VA must consider total 
disability based on individual unemployability).  In this case, 
there is no indication that the appellant is unable to obtain or 
maintain employment solely as a result of her service-connected 
hypertension.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a disability rating in excess of 10 percent for 
hypertension is denied.  


REMAND

The remaining issues on appeal involve entitlement to increased 
evaluations for: social anxiety disorder; degenerative joint 
disease of the right shoulder; sciatica; and degenerative 
spondylosis of the lumbar segment of the spine.  Also on appeal 
are the issues of entitlement to service connection for: 
pancreatitis; diabetes mellitus, to include as secondary to 
pancreatitis; and peripheral neuropathy of all extremities, to 
include as secondary to diabetes mellitus.  

The appellant has claimed that her service-connected psychiatric 
disorder is more disabling than currently rated.  The record 
reveals that the appellant underwent VA psychiatric examinations 
in March 2003, November 2003, and February 2008.  It is further 
noted that upon completion of the first two examinations, the 
appellant was diagnosed as having a social anxiety disorder 
(panic disorder).  However, the most recent examination results 
produced a diagnosis of a major depressive disorder.  The 
examiner at that time concluded that the appellant was not 
actually suffering from a panic disorder and that her 
"presenting symptoms" were likely caused by extensive alcohol 
consumption and alcohol-related mood disorders.  It is further 
pointed out that over the course of this appeal, the appellant's 
Global Assessment of Functioning (GAF) scores have ranged from a 
high of 65 to a low of 49.  

A GAF score of 61 to 70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  A GAF 
Score of 51 to 60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Additionally, a GAF Score of 41 to 50 contemplates 
serious systems (e.g., suicidal ideation severe obsessional 
rituals, frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  Finally, a GAF Score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See DSM-IV at 44-47.  A 
GAF score is highly probative as it relates directly to the 
appellant's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

From the range of these scores, i.e., the up-and-down nature of 
the scores, along with the uncertainty in the diagnoses given, 
the Board believes that the appellant should undergo another 
psychiatric examination in order to resolve any previous unclear 
findings that may exist concerning the psychiatric 
disability(ies) at issue.  Green v. Derwinski, 1 Vet. App. 121 
(1991) (fulfillment of the statutory duty to assist "includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"); see also 38 C.F.R. § 
4.2 (2009) ("if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to return 
the report as inadequate for rating purposes"); 38 C.F.R. § 4.10 
(2009) (the examiner must give a "full description of the 
effects of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  A new and complete 
examination will provide the Board with a basis to either agree 
or refute the appellant's various assertions, and will provide 
the VA with a more complete picture of whether an increased 
rating may be or should have been granted for the appellant's 
mental disorder.

With respect to the appellant's right shoulder disability, as 
previously stated, the appellant has requested that an evaluation 
in excess of 20 percent be assigned for this disorder.  The 
record indicates that the appellant did undergo an examination of 
the right shoulder in November 2007.  Prior to the exam, the 
doctor did not review the appellant's extensive claims folder.  
More importantly to whether the appellant can be assigned a 
higher disability rating (because range of motion measurements 
are used in determining disability ratings), the examiner was 
unable to assess the range of motion of the right shoulder.  
Also, the examiner specifically expressed doubts as to whether 
the appellant was actually suffering from degenerative joint 
disease of the right shoulder.  In other words, there is a lack 
of clarity in the medical evidence that is used by the Board in 
order to determine whether a higher rating should be assigned.

Therefore, the Board believes that the claim should be remanded 
so that a thorough and contemporaneous medical examination that 
takes into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluation will be 
a fully informed one should be accomplished.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such an exam is necessary in order to 
obtain the information needed in determining whether a higher 
rating should be assigned.  Such an examination should be 
performed because it will also provide additional insight into 
the appellant's claim and it will allow the VA to address any 
assertions made by the appellant and her representative in 
support of the claim.  

The remaining increased rating issues on appeal involve the lower 
back.  The appellant's lower back disability has been assigned 
two disability ratings.  Degenerative spondylosis of the lumbar 
segment of the spine has been assigned a 20 percent disability 
rating.  Sciatica (sciatic neuropathy) has been assigned a 
noncompensable evaluation.  In September 2008, the RO found that 
the medical evidence did not support an increased rating for 
either condition.  The appellant then submitted a notice of 
disagreement.  In her notice of disagreement, the appellant 
indicated that she thought both disabilities were underrated and 
as such, she requested review.  Nevertheless, when the RO issued 
the Statement of the Case, only one of the two issues was listed 
on the document - that involving sciatica - even though the 
appellant was disagreeing with both non-awards.  The Court has 
held that where a notice of disagreement has been submitted from 
a matter that has not been addressed in a statement of the case 
the issue should be remanded to the RO/AMC for appropriate 
action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As a timely 
notice of disagreement has been filed, the Board's jurisdiction 
has been triggered and both issues must be remanded so that the 
AMC/RO can issue a revised supplemental statement of the case 
that addresses both issues involving the back.  

Additionally, since that time, the appellant has insinuated that 
both of her back disabilities have become more disabling since 
the last examination.  VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009).  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  [The Court has held that when 
an appellant alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is 
entitled to a new examination after a two-year period between the 
last VA examination and the appellant's contention that the 
pertinent disability has increased in severity).]  In this 
instance and since the claim must be returned to the RO/AMC for 
additional action with respect to these issues, the Board finds 
that a thorough and contemporaneous medical examination that 
takes into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluation will be 
a fully informed one should be accomplished.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  It is the Board's opinion that such an 
examination should be afforded the appellant before an appellate 
decision on the merits of her claim.

The three remaining issues on appeal involve pancreatitis, 
diabetes mellitus, and peripheral neuropathy of all four 
extremities.  All three issues are intertwined with one another 
in that the appellant has asserted that her diabetes mellitus was 
due to service or is secondary to the pancreatitis and the 
peripheral neuropathy is related to the diabetes mellitus 
disorder.  A review of the appellant's records indicates that the 
appellant was discharged from the US Army in September 1997.  
Within one year of her discharge, the appellant has asserted that 
she was suffering from pancreatitis and diabetes mellitus.  The 
medical records are unclear on this point.  

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

Here, there is evidence that the appellant now suffers from 
pancreatitis, type II diabetes mellitus, and peripheral 
neuropathy.  The medical records possibly suggest that the 
pancreatitis and diabetes mellitus first manifested themselves 
within six to eighteen months after the appellant was discharged 
from service.  In other words, it may be that these conditions 
initially developed while the appellant was still on active duty 
but did not manifest themselves until after she left the U.S. 
Army.  

A further review of the claims folder indicates that a VA medical 
doctor or expert has not provided any comments on the assertions 
made by the appellant.  Moreover, the claims folder is negative 
for any comments, either positive or negative, from VA medical 
specialists on the assertions made by the appellant's 
representative.  Based upon the evidentiary record in the instant 
case (or the lack thereof), and in light of the applicable 
provisions of the VCAA and the holding in McLendon, it is the 
Board's opinion that a VA opinion should be obtained and included 
in the claims folder prior to the Board issuing a determination 
on the merits of the appellant's service connection claims.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO/AMC of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO/AMC should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(b) (2009), for all of the issues 
currently on appeal.  A copy of the letter 
sent should be included in the claims 
folder for review, and any information 
obtained as a result of this action should 
also be included in the claims folder.

2.  The RO/AMC should contact the appellant 
and request that she identify all sources 
of medical treatment received since June 
2009 for the disabilities now on appeal, 
and to furnish signed authorizations for 
release to the VA for private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims folder) 
should then be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private or 
non-VA federal treatment records are not 
successful, the RO should inform the 
appellant of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping with 
her responsibility to submit evidence in 
support of her claims.  38 C.F.R. § 3.159 
(2009).

3.  With respect to the appellant's 
disabilities of the lumbar segment of the 
spine (degenerative spondylosis and 
sciatica), the appellant should undergo a 
VA examination by an orthopedist and 
neurologist in order to determine the 
nature and severity of her lower back 
disabilities.  The examiners should be 
provided with the appellant's claims folder 
and a copy of this Remand and should review 
the appellant's medical history prior to 
conducting the examination.  In addition to 
x-rays, any other tests and studies deemed 
necessary should be accomplished at this 
time.

The orthopedist and neurologist should 
specifically comment on whether the 
appellant now suffers from degenerative 
joint disease of the back and/or 
degenerative disc disease, along with any 
other manifestations and symptoms produced 
by the disabilities.  Readings should be 
obtained concerning the appellant's range 
of motion of the lower back and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiners should also be asked to include 
the normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the lower 
back exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess fatigability, 
or incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the appellant is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, the 
examiners should discuss the total duration 
of any incapacitating episodes (number of 
days) in the past twelve (12) months, as 
well as comment on any related chronic 
orthopedic or neurological manifestations.  

An incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician.  
Chronic orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  

Comments should also be provided by both 
examiners as to whether the appellant 
experiences symptoms compatible with 
severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.

The claims folder and a copy of this Remand 
must be made available to each examiner for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.

4.  The appellant should be scheduled for a 
VA psychiatric examination with an 
appropriate expert.  The purpose of the 
examination is to determine the extent and 
severity (along with the existence) of the 
service-connected psychiatric disorder.  
The examiner should be provided a copy of 
this Remand together with the appellant's 
entire claims folder, and the examiner is 
requested to indicate whether he or she has 
reviewed the claims folder.  All 
appropriate tests should be conducted.  The 
examiner should assign a numerical code 
under the GAF Scale provided in the DSM-IV.

The examiner should indicate the exact 
diagnosis of the appellant's current mental 
disorder, and provide a detailed analysis 
of the symptoms and manifestations produced 
by her service-connected psychiatric 
disorder.  The examiner should also discuss 
whether the appellant is unable to obtain 
or retain gainful employment because of her 
service-connected mental disorder.  If it 
is determined that the appellant is also 
suffering from a nonservice-connected 
psychiatric disorder, the examiner should 
specifically differentiate which symptoms 
and manifestations are produced by her 
service-connected mental disorder and which 
symptoms and manifestations are produced by 
the nonservice-connected psychiatric 
condition.  

The examination report should include a 
complete rationale for all opinions 
expressed.  The diagnosis should be in 
accordance with DSM IV.  The results 
proffered must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be commented 
on by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

5.  The AMC/RO should arrange for an 
examination of the right shoulder of the 
appellant by an orthopedist that has not 
previously seen or treated the appellant 
(if possible).  The purpose of this 
examination is to ascertain whether the 
appellant's service-connected right 
shoulder condition is now producing the 
symptoms complained of by the appellant.  
The claims folder, including any documents 
obtained as a result of this Remand, should 
be made available to the examiner for 
review before the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate that 
he or she has reviewed the claims folder.

The examiner is asked to express an opinion 
concerning the appellant's current right 
shoulder disorder.  The examiner must 
specifically state whether the appellant is 
suffering from a current disability or 
whether there has been improvement in the 
shoulder.  The examiner must provide a 
comprehensive report including rationales 
for all opinions and conclusions, citing 
the objective medical findings leading to 
the examiner's conclusions.  

The orthopedist should further provide 
comment on the symptoms and manifestations 
produced by the service-connected disorder, 
to include range of motion of any affected 
body part and any limitation of function of 
the parts affected by limitation of motion.  
Additionally, the examiner should be 
requested to determine whether the right 
shoulder exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess fatigability, 
or incoordination.  If further testing or 
examination by specialists is required to 
evaluate the claimed disability, such 
testing or examination is to be done before 
completion of the examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  See 
VA Examination Report, November 16, 2007.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

6.  Finally, the RO/AMC should then arrange 
for an examination of the appellant in 
conjunction with her claims involving 
pancreatitis and type II diabetes mellitus.  
The examination should be performed by a 
medical doctor; and the doctor must assess 
whether the appellant now has the claimed 
disabilities and the etiology of her 
pancreatitis and diabetes mellitus.  The 
claims folder, including any documents 
obtained as a result of this Remand, and a 
copy of this Remand should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should consider all 
findings necessary to evaluate the claim 
and the examiner is asked to indicate that 
he or she has reviewed the claims folder.  

After reviewing the file and examining the 
appellant, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any found pancreatitis 
and/or diabetes mellitus began in or was 
caused by the appellant's military service.  
An opinion should also be given as to 
whether either disability manifested itself 
within one year after the appellant's 
discharge from the Army.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The examiner 
should specifically discuss the assertions 
made by the appellant concerning the 
etiology of her pancreatitis and diabetes 
mellitus.  Also, if it is determined that 
the two conditions are not related to 
service and did not manifest themselves 
within one year of the appellant leaving 
service, the examiner should express an 
opinion as to the etiology of both 
disabilities.  If further testing or 
examination by a specialist is required to 
evaluate the claimed disorder, such testing 
or examination is to be done before 
completion of the examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

7.  The RO/AMC should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examination.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

8.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  It is further noted 
that the SSOC must specifically discuss 
both of the appellant's lower back 
disabilities (degenerative spondylosis 
and sciatica) and it must provide all 
of the appropriate rating criteria used 
to evaluate both disabilities.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
claims should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


